DETAILED ACTION

This office action is in response to a Request for Continued Examination filed May 6, 2022 in regards to a continuing application filed September 27, 2018 claiming priority to PCT/JP2017/013023 filed March 29, 2017 and to foreign application JP2016-073612 filed March 31, 2016.   Claims 1, 4-5, 9-10, 12-14, and 16. have been amended. Claims 2-3, 6-8, 11, 15, and 17-18 have been cancelled without prejudice. Claims 21-22 are new.  Claims 1, 4-5, 9-10, 12-14, 16, and 19-22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, 9-10, 12-14, 16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Inoue et al. (JP2012-207063A).
Inoue et al. disclose a composite polymer composition comprising a slightly soluble polysaccharide substance, an ionic liquid which is liquid at room temperature to 100°C and can dissolve the slightly soluble polysaccharide substance, and a dye, wherein the composite polymer composition is mixed with a resin forming a resin composition. Inoue et al. disclose in composite polymer compositions comprising the ionic liquid, 1-butyl-3-methylimidazolium chloride; a slightly soluble polysaccharide, a natural cellulose fiber; a dye; and a resin of PS, PMMA, PE, PP, PLA, and the like. Inoue et al. disclose the composite polymer composition and the resin are extruded together (i.e., kneading) and then molded to form parts and housings for electronic / electrical equipment, home appliances, and automobiles. 
However, Inoue et al. do not teach or fairly suggest the claimed thermoplastic resin composition comprising (1) a resin having a group containing a partial structure of an acid anhydride in the polymer molecule and (2) a content of the ionic compound is 0.001 to less than 1.000times of the mass content of the cellulose.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763